                                                                                      DISTRICT OF OREGON
                                                                                           FILED
                                                                                           June 21, 2019
                                                                                    Clerk, U.S. Bankruptcy Court



          Below is an order of the court.




                                                                    _______________________________________
                                                                              PETER C. McKITTRICK
                                                                              U.S. Bankruptcy Judge




                                      UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF OREGON


         In re:

         PETER SZANTO,                                     Case No. 16-33185-pcm11

                           Debtor.
         ______________________________________

         PETER SZANTO,                                     Adv. Proc. No. 16-03114-pcm

                        Plaintiffs,                        ORDER DENYING PLAINTIFF’S
                                                           MOTION TO CHANGE VENUE
               v.

         EVYE SZANTO, VICTOR SZANTO,
         NICOLE SZANTO, KIMBERLEY SZANTO,
         MARIETTE SZANTO, ANTHONY
         SZANTO, AUSTIN BELL, JOHN BARLOW,
         and BARBARA SZANTO ALEXANDER,

                        Defendants.


                    THIS MATTER came before the Court on Plaintiff’s Motion To Change Venue [Inter-

        District] to Central District of California Wherein Proceedings in this Cause Have Been

Page 1 of 2         ORDER DENYING PLAINTIFF’S MOTION TO CHANGE VENUE                       Motschenbacher & Blattner LLP
                                                                                           117 SW Taylor Street, Suite 300
                                                                                               Portland, Oregon 97204
{00226460:5}                                                                                    Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com
                                  Case 16-03114-pcm     Doc 455    Filed 06/21/19
        Proceeding at Nicholas Henderson's Behest Since September 2017 [Dkt # 446] (the “Motion”).

        Plaintiff appeared in pro per, and Defendants Evye Szanto, Victor Szanto, Nicole Szanto,

        Kimberley Szanto, Mariette Szanto, Anthony Szanto, Austin Bell and Barbara Szanto Alexander

        (“Defendants”) appeared by and through their attorneys, Troy Sexton of Motschenbacher &

        Blattner LLP, and David Olsen. The Court having reviewed the pleadings, having heard the

        arguments of the parties, and being otherwise duly advised in the premises as follows; now,

        therefore,

               IT IS HEREBY ORDERED as follows:

               1.     The Plaintiff’s Motion is DENIED for the reasons stated on the record.

                                                      ###

        I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

        Order Presented by:

        MOTSCHENBACHER & BLATTNER, LLP

        /s/ Troy G. Sexton
        Troy G. Sexton, OSB #115184
        Telephone: 503-417-0500
        E-mail: tsexton@portlaw.com
        Of Attorneys for Defendants


                                            PARTIES TO SERVE

        ECF-registered parties, and the following party requiring notice by US Mail:

        Peter Szanto
        11 Shore Pine
        Newport Beach, CA 92657




Page 2 of 2    ORDER DENYING PLAINTIFF’S MOTION TO CHANGE VENUE                           Motschenbacher & Blattner LLP
                                                                                          117 SW Taylor Street, Suite 300
                                                                                              Portland, Oregon 97204
{00226460:5}                                                                                   Phone: 503-417-0500
                                                                                                Fax: 503-417-0501
                                                                                                www.portlaw.com
                              Case 16-03114-pcm        Doc 455     Filed 06/21/19
